Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 22-41 are allowed.
The previous claim objections to claims 9-10, and 14 have been withdrawn –as necessitated by applicant’s cancellation of claims 1-21 and properly renumbering the dependencies of the dependent claims within newly presented claims 22-41. 
The previous 35 USC § 101 rejection has been withdrawn –as necessitated by applicant’s amendments reflected in the current claims.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Steve Lam (reg. 72,721) on September 9, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.



22.  (New)  A smart log file management device comprising a memory and a processor electrically connected to the memory, the processor being configured to:
create a system log message containing information about an update to a folder or a file in the folder, based on the folder or file being updated by a user terminal associated with a user;
create a user log message containing information about the user related to the update to the folder or the file; 
create a smart log message containing association analysis information which is statistical information obtained by analyzing either or both of the system log message and the user log message,
wherein the association analysis information contained in the system log message includes information about a file badge and folder badge indicating a number of updates not checked by the user terminal, 
wherein the number of updates not checked by the user terminal includes a cumulative number of all updates made to the folder and the file that are not checked by the user terminal, and
wherein the updates made to the folder are different than the updates made to the file; and 
output the file badge and the folder badge to the user terminal to display the file badge and the folder badge on the user terminal. 



24.  (New)  The smart log file management device of claim 23, wherein the processor derives one or more among priorities, importance, and urgency of information to be checked by the user from the association analysis information divided by preset intervals, and the smart log message further contains one or more among the priorities, importance, and urgency of information. 

25.  (New)  The smart log file management device of claim 22, wherein the system log message further contains user information which specifies who made the update to the folder or file and user group information to which the user belongs. 

26.  (New)  The smart log file management device of claim 25, wherein, when the user terminal accesses the file or folder, the processor performs an authorization procedure in which either or both of the user terminal’s user identification information and user terminal identification information are provided as the user information. 

27.  (New)  The smart log file management device of claim 22, wherein the user log message further contains feedback request information indicating whether to ask other users to give feedback on the update, a checkpoint file reflecting the update, and a user comment which is created using a user note for providing additional explanation about the update.

28.  (New)  The smart log file management device of claim 27, wherein the processor creates a user note sample based on content of the update upon completion of the file or folder update and provides the user note sample to the user terminal, and includes the user note sample as the user comment in the user log message upon receiving an approval signal for the user note sample from the user terminal.

29.  (New)  The smart log file management device of claim 27, wherein, upon receiving a feedback request signal for the update from the user terminal, the processor creates the feedback request information and includes the feedback request information in the user log message. 

30.  (New)  The smart log file management device of claim 29, wherein, if the feedback request signal is included in the user log message, the processor outputs a feedback request message to another terminal upon detecting the another terminal’s access to either or both of the folder and the file. 


wherein the processor detects the update and updates each user’s modification history for the folder or file. 

32.  (New)  The smart log file management device of claim 31, wherein a file badge value for the file is calculated based on the number of updates recorded in the modification history.

33.  (New)  The smart log file management device of claim 31, wherein the processor calculates each user’s file badge value based on each user’s file access time as well as the number of updates recorded in the modification history.

34.  (New)  The smart log file management device of claim 22, wherein the processor calculates a value of the folder badge by adding up a cumulative number of unchecked updates to the folder and a cumulative number of unchecked updates to the file in the folder, the unchecked updates to the folder being different than the unchecked updates to the file in the folder.



36.  (New)  The smart log file management device of claim 22, wherein the association analysis information contained in the smart log message includes at least one of the following: a cumulative number of updates to the folder or the files contained in the folder, a total number of modifications to the files, an average frequency of updates, a total number of feedback requests, a total number of feedback request responses, an average daily or monthly number of one or more among updates, feedback requests, and feedback responses, feedback response rate, a number of smart log messages sent, and the folder badge or file badge.

37.  (New)  The smart log file management device of claim 22, wherein, if a file badge value or folder badge value exceeds a preset value, the processor automatically provide the user terminal with the smart log message for the file or folder or a message suggesting to check the smart log message. 

38.  (New)  The smart log file management device of claim 22, wherein the updates made to the folder include a creation of a new sub-folder in the folder or a change in participation of the folder.

39.  (New)  The smart log file management device of claim 22, wherein the processor outputs a file badge for an updated file to the user terminal based on completion of an update made to the updated file.

40.  (New)  A smart log file management method which is performed by a smart log file management device comprising a memory and a processor electrically connected to the memory, the method comprising: 
creating a system log message containing information about an update to a folder or a file in the folder, based on the folder or file being updated by a user terminal associated with a user;
creating a user log message containing information about the user related to the update to the folder or the file; 
creating a smart log message containing association analysis information which is statistical information obtained by analyzing either or both of the system log message and the user log message,
wherein the association analysis information contained in the system log message includes information about a file badge and folder badge indicating a number of updates not checked by the user terminal, 
wherein the number of updates not checked by the user terminal includes a cumulative number of all updates made to the folder and the file that are not checked by the user terminal, and

outputting the file badge and the folder badge to the user terminal to display the file badge and the folder badge on the user terminal. 

41.  (New)  A non-transitory computer-executable recording medium having embodied thereon a program, which when executed by a computer causes the computer to execute a smart log file management method, the method comprising:
creating a system log message containing information about an update to a folder or a file in the folder, based on the folder or file being updated by a user terminal associated with a user;
creating a user log message containing information about the user related to the update to the folder or the file; 
creating a smart log message containing association analysis information which is statistical information obtained by analyzing either or both of the system log message and the user log message,
wherein the association analysis information contained in the system log message includes information about a file badge and folder badge indicating a number of updates not checked by the user terminal, 
wherein the number of updates not checked by the user terminal includes a cumulative number of all updates made to the folder and the file that are not checked by the user terminal, and

outputting the file badge and the folder badge to the user terminal to display the file badge and the folder badge on the user terminal.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record consist of US Patent Application “9773010” to Ganesh et al, and “20070198677” to Ozhan et al. The combination of Ganesh and Ozhan discloses updating a folder list to display updated totals, such as the number of unread messages for each file/folder or the number of total items for each file/folder. Ganesh and Ozhan do not explicitly teach the combination of limitations with respect to obtaining a cumulative count of updates, where the updates made to the folder are different than the updates made to the file, for display –together with the remaining limitations of each independent claim. Thus, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. 

It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence 

Dependent claims 23-39 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20160050307 (to Yan et al) discloses a method for adding an application badge includes detecting whether a notification bar receives a notification message. The notification message is sent by an application to the notification bar after receiving an unread message. The method further includes 
US PGPub 20090305732 (to Marcellino et al) discloses a method and apparatus to manage notification service connections. In one embodiment of the invention, a mobile device schedules a notification service connection message transmission interval for each of a plurality of notification service connections. The mobile device also associates a notification service connection message transmission window with each notification service connection message transmission interval. The mobile device synchronizes transmission of notification service connection messages based on overlapping notification service connection message transmission windows. Responsive to receiving a notification message on one of the notification service connections, an icon badge is displayed on the mobile device for the appropriate application.
US PGPub 20120042012 (to Darnell et al) discloses a method quantifies unread content items for a stream subscribed to by a user. The stream includes a time-ordered list of content items from two or more content feeds. Each content feed includes a set of content items published by a respective publication source. The method includes determining a count of content items having an unread status in accordance with read state information stored for the user with respect to the stream, and transmitting the count to a client system for display.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.